THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

HIGH OFF LIFE, LLC, Civil Action No.: 2:20-cv-01556
Plaintiff,
Vv.

JURY TRIAL DEMANDED

FREEBANDZ PRODUCTIONS, LLC, and
SONY MUSIC HOLDINGS, INC.

Defendants.

 

 

MOTION FOR PRO HACE VICE ADMISSION OF STEPHEN C. McARTHUR
Stephen C. McArthur, undersigned counsel for Plaintiff High Off Life, LLC (Plaintiff)
hereby moves that he be admitted to appear and practice in this Court pro hac vice as counsel for
Plaintiff in the above-captioned matter pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s
Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).
In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro
Hac Vice of Stephen C. McArthur filed herewith, which it is averred, satisfies the requirements of

the foregoing Local Rules and Standing Order.

Dated: November 4, 2020 Respectfully submitted,

s/ Stephen C. McArthur

Stephen C. McArthur (Bar No. 277712)
THE MCARTHUR LAW FIRM

9465 Wilshire Blvd., Ste. 300

Beverly Hills, CA 90212

(323) 639-4455
stephen@smcarthurlaw.com

Attorney for Plaintiff High Off Life, LLC

J2708939
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Motion was served upon the
parties by U.S. first-class mail, postage prepaid, this 4" day of November, 2020, addressed as
follows.
Freebandz Productions, LLC

c/o Felicia Magama

1465 Northside Dr.

Atlanta, GA, 30044

Defendant
Sony Music Holdings, Inc.
25 Madison Avenue

New York, NY 10010
Defendant

s/ Stephen C. McArthur

J2708939
